Name: Council Regulation (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 14. 3 . 91 Official Journal of the European Communities No L 67/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 594/91 of 4 March 1991 on substances that deplete the ozone layer THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 130s thereof, Having regard to the proposal from the Commission ('), Having regard to the opinion of the European Par ­ liament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas it is established that continued emissions of ozone depleting substances at current levels cause signifi ­ cant damage to the ozone layer ; whereas there is an inter ­ national consensus that significant reductions in both production and consumption of such substances are necessary ; whereas Decisions 80/372/EEC (4) and 82/795/EEC (*) provide controls which are of limited effect and which cover only two such substances (CFC 1 1 and CFC 12) ; Whereas in view of the responsibilities of the Community for the environment and trade, all Member States and the Community have become Parties to the Vienna Conven ­ tion for the Protection of the Ozone Layer and the Mon ­ treal Protocol on Substances that Deplete the Ozone Layer ; Whereas Regulation (EEC) No 3322/88 (6) provides for controls on certain chlorofluorocarbons and halons which deplete the ozone layer ; Whereas, in the light of more recent scientific evidence, the Parties to the Montreal Protocol have adopted at their second meeting, at which the Community and the Member States played a leading role, additional measures for the protection of the ozone layer ; Whereas, in the light of more recent scientific evidence, the Parties to the Montreal Protocol have adopted at their second meeting, at which the Community and the Member States played a leading role, additional measures for the protection of the ozone layer ; Whereas it is necessary for action to be taken at Commu ­ nity level to carry out the Community's obligation under the Convention and the amended Protocol, in particular further to control production and consumption within the Community of certain chlorofluorocarbons and halons and other ozone-depleting substances ; Whereas, in the light notably of scientific evidence, it is appropriate in certain cases to introduce control measures which are more severe than those of the amended Protocol ; Whereas, bearing in mind the market structure for chlo ­ rofluorocarbons, other fully halogenated chlorofluorocar ­ bons, halons, carbon tetrachloride and 1,1,1 ­ trichloroethane, it is appropriate  to ensure fulfilment of the Community's obligation under the amended Protocol  to control consumption of these substances by controlling supply rather than demand ; whereas supply can be controlled by limiting sales and use by producers in the Community, and by limiting the release into free circulation of imports ; Whereas it is necessary to keep under review the evolu ­ tion of the market for the above substances, particularly with regard to sufficient supply for essential uses, and the state of development of appropriate substitutes ; Whereas additional Community measures may be needed to carry out the Community's obligations under the Protocol in respect of research and development, and technical assistance ; Whereas Regulation (EEC) No 3322/88 has become superfluous and should therefore be repealed, (') OJ No C 86, 4. 4. 1990, p. 4. (2) OJ No C 19, 28 . 1 . 1991 . (3) OJ No C 332, 31 . 12. 1990, p. 14. (4) OJ No L 90, 3 . 4. 1980, p. 45. O OJ No L 329, 25. 11 . 1982, p. 29. M OJ No L 297, 31 . 10 . 1988, p. 1 . No L 67/2 Official Journal of the European Communities 14 . 3 . 91 HAS ADOPTED THIS REGULATION : Article 1 Scope This Regulation shall apply to the importation, exporta ­ tion , production and consumption of chlorofluorocarbons, other fully , halogenated chlorofluorocarbons, halons, carbon tetrachloride, 1,1,1-trichloroethane. It shall also apply to the reporting of data on these substances and on transitional substances.  'producer means any natural or legal person manufac ­ turing controlled or transitional substances within the Community,  'production' means the amount of substances produced, minus the amount destroyed by technolo ­ gies to be approved by the Parties and minus the amount produced for the use as feedstock in the manufacture of other chemicals . Any amount recycled and re-used is not to be considered as 'production ',  'undertaking' means any natural or legal person which produces, recycles for placing on the market or uses in the Community controlled or transitional substances for industrial or commercial purposes or which releases into free circulation in the Community such imported substances, or exports such substances from the Community for industrial or commercial purposes,  'ozone-depleting potential' means the figure specified in the final column of Annex I representing the potential effect of each substance on the ozone layer,  'calculated level' means a quantity determined by multiplying the quantity of each substance by the ozone-depleting potential of that substance specified in Annex I and by adding together, for each group of substances in Annex I separately, the resulting figures,  'industrial rationalization ' means the transfer either between Parties or within a Member State of all or a portion of the calculated level of production of one producer to another, for the purpose of achieving economic efficiency of responding to anticipated shortfalls in supply as a result of plant closures. PART I Article 2 Definitions In this Regulation :  'the Protocol ' means the Montreal Protocol on Substances that Deplete the Ozone Layer, whether in its adjusted or adjusted and amended version ,  'Party' means any Party to the Protocol . However, as to the rights and obligations resulting from the amend ­ ments to the Protocol , States which have not approved those amendments or measures for their implementa ­ tion are not considered as 'Parties',  'controlled substances' means chlorofluorocarbons, other fully halogenated chlorofluorocarbons, halons, carbon tetrachloride and 1,1,1-trichloroethane, whether existing alone or in a mixture. This definition shall not cover any controlled substance which is in a manufactured product other than a container used for the transportation or storage of that substance,  'chlorofluorocarbons' means the substances listed in Group I of Annex I , including their isomers,  'other fully halogenated chlorofluorocarbons' means the substances listed in Group II of Annex I, includ ­ ing their isomers,  'halons' means the substances listed in Group III of Annex I, including their isomers,  'carbon tetrachloride' means the substance listed in Group IV of Annex I,  '1,1,1-trichloroethane' means the substance listed in Group V of Annex I,  'transitional substances' means the partially halogen ­ ated chlorofluorocarbons, including their isomers listed in Group VI of Annex I whether existing alone or in a mixture . However, it does not cover any transi ­ tional substance, mixture or isomer which is in a manufactured product other than a container used for the transportation or storage of that substance, TRADE REGIME Article 3 Importation of substances from third countries 1 . The release into free circulation in the Community of controlled substances, be they virgin , recycled or used, imported from third countries, shall be subject to quanti ­ tative limits . 2 . For this purpose the Community shall open the quotas set out in Annex II which shall be applicable during the period laid down in that Annex, and allocate them to undertakings in accordance with the procedure set out in Article 12. 3 . The Commission , in accordance with the procedure set out in Article 12, may modify the quotas set out in Annex II . 14. 3 . 91 Official Journal of the European Communities No L 67/3 The Council shall act by a qualified majority. Article 7 Importation from non-parties of products produced with controlled substances In the light of the decision of the Parties , the Council , on a ' proposal from the Commission , shall adopt rules appli ­ cable to the release into free circulation in the Commu ­ nity of products imported from non-Parties, which are produced with controlled substances but which do not contain these substances. The Council shall act by a qualified majority. Article 8 Exportation , of controlled substances to non-parties With effect from 1 January 1993, the exportation from the Community of virgin , recycled or used controlled substances to any non-Party shall be prohibited . Article 9 Exceptional authorization to trade with non-parties By derogation from Articles 5, 6 ( 1 ) and (2), 7 and 8 , the trade of controlled substances as well as products which contain and/or are produced with one or several of these substances with any non-Party may be permitted by the Commission, to the extent that the non-Party is deter ­ mined by a meeting of the Parties to be in full compli ­ ance with Articles 2, 2a to 2e and 4 of the Protocol and has submitted data to that effect as specified in Article 7 of the Protocol . The Commission shall act in accordance with the procedure set out in Article 12. Article 4 Import licence 1 . The release into free circulation in the Community of controlled substances which are subject to the quotas referred to in Article 3 shall be subject to presentation of an import licence. This licence shall be issued by the Commission . The Commission shall forward a copy of this licence to the competent authority of the Member State into which the importation is expected to take place. To this end, each Member State shall determine its competent authority. 2. A request for a licence shall contain : (a) the name and the address of the importer ; (b) the description of each substance stating :  the commercial description,  the heading in the combined nomenclature,  the country from which the substance is imported ; (c) statement of the quantity of each substance to be imported in tonnes ; and (d) the place and date of proposed importation , if known. Article 5 Importation of controlled substances from non ­ parties 1 . The release into free circulation in the Community of chlorofluorocarbons or halons imported from non ­ Parties shall be prohibited. 2. With effect from 1 January 1993, the release into free circulation in the Community of other fully halogen ­ ated chlorofluorocarbons, carbon tetrachloride or 1,1,1 ­ trichloroethane imported from non-Parties shall be pro ­ hibited Article 6 Importation from non-parties of products containing controlled substances 1 . Subject to the decision referred to in paragraph 3, the release into free circulation in the Community of products imported from non-Parties containing chloroflu ­ orocarbons or halons shall be prohibited with effect from 1 January 1993 . 2. Subject to the decision referred to in paragraph 3, the release into free circulation in the Community of products imported from non-Parties containing other fully halogenated chlorofluorocarbons, carbon tetrachlo ­ ride or 1,1,1 -trichloroethane shall be prohibited with effect from 1 January 1996 . 3 . The Council , on a proposal from the Commission, shall adopt before these dates the list of these products in the light of the list established by the Parties. PART II PHASE-OUT SCHEDULE Article 10 Control of production 1 . Subject to the provisions of paragraphs 6 to 9 , each producer shall ensure that :  the calculated level of its production of chlorofluoro ­ carbons in the period 1 July 1991 to 31 December 1992 does not exceed the calculated level of its production in 1986. However, for those Member States whose calculated level of production of chlorofluor ­ carbons was less than 15 000 tonnes in 1986, the calculated level of their production of chlorofluorocar ­ bons in the period 1 July 1991 to 31 December 1992 shall not exceed 1 50 % of the calculated level of their production in 1986, No L 67/4 Official Journal of the European Communities 14. 3 . 91  the calculated level of its production of chlorofluoro ­ carbons in the period 1 January to 31 December 1993 , and in the following 12-month period, does not exceed 50 % of the calculated level of its production in 1986,  the calculated level of its production of chlorofluoro ­ carbons in the period 1 January to 31 December 1995 does not exceed 32,5 % of the calculated level of its production in 1986,  the calculated level of its production of chlorofluoro ­ carbons in the period 1 January to 31 December 1 996, does not exceed 1 5 % of the calculated level of its production in 1986,  the calculated level of its production of chlorofluoro ­ carbons in the period 1 January to 30 June 1997 does not exceed 7,5 % of the calculated level of its produc ­ tion in 1986,  there is no production of chlorofluorocarbons after 30 June 1997 . The Commission , in accordance with the procedure set out in Article 12, shall determine any essential uses of chlorofluorocarbons which may be permitted in the Community after 30 June 1997 and until 31 December 1999 at the latest and any quantities of chlorofluoro ­ carbons which may be produced by each producer for this purpose. Such production shall only be allowed, if adequate alternatives or recycled chlorofluorocarbons are not available . ' 2 . Subject to the provisions of paragraphs 6 to 9, each producer shall ensure that :  the calculated level of its production of other fully halogenated chlorofluorocarbons in the period 1 January to 31 December 1992, and in each 12-month period thereafter, does not exceed 50 % of the calcu ­ lated level of its production in 1989 ,  the calculated level of its production of other fully halogenated chlorofluorocarbons in the period 1 January to 31 December 1995 does not exceed 32,5 % of the calculated level of its production in 1989,  the calculated level of its production of other fully halogenated chlorofluorocarbons in the period 1 January to 31 December 1996, does not exceed 15 % of the calculated level of its production in 1989 ,  the calculated level of its production of other fully halogenated chlorofluorocarbons in the period 1 January to 30 June 1997 does not exceed 7,5 % of the calculated level of its production in 1989,  there is no production of other fully halogenated chlo ­ rofluorocarbons after 30 June 1997. The Commission, in accordance with the procedure set out in Article 12, shall determine any essential uses of other fully halogenated chlorofluorocarbons which may be permitted in the Community after 30 June 1997 and until 31 December 1999 at the latest and any quantities of other fully halogenated chlorofluorocarbons which may be produced by each producer for this purpose . Such production shall only be allowed, if adequate alternatives or recycled other fully halogenated chlorofluorocarbons are not available . 3 . Subject to the provisions of paragraphs 6 to 9 , each producer shall ensure that :  the calculated level ' of its production of halons in the period 1 January to 31 December 1992, and in each 12-month period thereafter, does not exceed the calculated level of its production of halons in 1986,  the calculated level of its production of halons in the period 1 January to 31 December 1995, and in each 12-month period thereafter, does not exceed 50 % of the calculated level of its production of halons in 1986,  there is no production of halons after 31 December 1999 . In the light of the decision of the Parties, the Commis ­ sion, in accordance with the procedure set out in Article 12, shall determine any essential uses of halons which may be permitted in the Community from 1 January 2000 and any quantities of halons which may be produced by each producer for this purpose . Such produc ­ tion shall only be allowed, if adequate alternatives or recycled halons are not available . 4. Subject to the provisions of paragraphs 6 to 9, each producer shall ensure that :  the level of its production of carbon tetrachloride in the period 1 January to 31 December 1992, and in each . 12-month period thereafter, does not exceed 50 % of the level of its production in 1989,  the level of its production of carbon tetrachloride in the period 1 January to 31 December 1995, and in each 12-month period thereafter, does not exceed 15% of the level of its production in 1989 ;  there is no production of carbon tetrachloride after 3 1 December 1997. The Commission , in accordance with the procedure set out in Article 12, shall determine any essential uses of carbon tetrachloride which may be permitted in the Community from 1 January 1998 and until 31 December 1999 at the latest and any quantities of carbon tetrachlo ­ ride' which may be produced by each producer for this purpose . Such production shall only be allowed, if adequate alternatives or recycled carbon tetrachloride are not available . 14. 3 . 91 Official Journal of the European Communities No L 67/5 5 . Subject to the provisions of paragraphs 6 to 9 , each producer shall ensure that :  the level of its production of 1,1,1-trichloroethane in the period 1 January to 31 December 1992, and in each 12-month period thereafter, does not exceed the level of its production in 1989,  the level of its production of 1,1,1-tricholoroethane in the period 1 January to 31 December 1995, and in each 12-month period thereafter, does not exceed 70 % of the level of its production in 1989,  the level of its production of 1,1,1-trichloroethane in the period 1 January to 31 December 2000, and in each 12-month period thereafter, does not exceed 30 % of its level of production in 1989,  there is no production of 1,1,1-trichloroethane after 31 December 2004. not exceed the sum of the calculated levels of production of their domestic producers set out in paragraphs 1 to 7 for the periods in question . The agreement of the compe ­ tent authority of the Member States in which it is intended to reduce production shall also be required. 9 . To the extent permitted by the Protocol, a producer may be authorized by the Commission , in agreement both with the competent authority of the Member State in which its relevant production is situated, and the govern ­ ment of the third Party concerned, to combine the calcu ­ lated levels of its production allowd allowed paragraphs 1 to 8 with the calculated levels of production allowed to a producer in a third Party under the Protocol and its domestic legislation, provided that the combined calcu ­ lated levels of production by the two producers do not exceed the sum of the calculated levels of production allowed under paragraphs 1 to 8 to the Community producer and the calculated levels of production allowed to the third Party producer under the Protocol and its domestic legislation . 6. To the extent permitted by the Protocol, a producer may be authorized by the competent authority of the Member State in which its relevant production is situated, to exceed the calculated levels of production set out in paragraphs 1 to 5 so as to satisfy the basic domestic needs of Parties operating under Article 5 of the Protocol, provided that the additional calculated levels of produc ­ tion of the Member State concerned do not exceed those permitted for this purpose by Article 2a to 2e of the Protocol for the periods in question . The competent authority of the Member State concerned shall notify the Commission in advance of any such authorization . Article 11 Control of consumption through control of supply in the Community 1 . Subject to the provisions of paragraph 6, each producer shall ensure that :  the calculated level of chlorofluorocarbons which it places on the market or uses for its own account in the period 1 July 1991 to 31 December 1992 does not exceed the calculated level of chlorofluorocarbons which it placed on the market or used for its own account in 1986,  the calculated level of chlorofluorocarbons which it places on the market or uses for its own account in the period 1 January to 31 December 1993, and in the following 12-month period, does not exceed 50 % of the calculated level of chlorofluorocarbons which it placed on the market or used for its own account in 1986,  the calculated level of chlorofluorocarbons which it places on the market or uses for its own account in the period 1 January to 31 December 1995 does not exceed 32,5 % of the calculated level of chlorofluoro ­ carbons which it placed on the market or used for its own account in 1986,  the calculated level of chlorofluorocarbons which it places on the market or uses for its own account in the period 1 January to 31 December 1996 does not exceed 15 % of the calculated level of chlorofluoro ­ carbons which it placed on the market or used for its own account in 1986, 7. To the extent permitted by the Protocol, a producer may be authorized by the competent authority of the Member State in which its relevant production is situated, to exceed the calculated levels of its production set out in paragraphs 1 to 6 for the purpose of industrial rationali ­ zation within the Member State concerned, provided that the calculated levels of production of that Member State do not exceed the sum of the calculated levels of produc ­ tion of its domestic producers set out in paragraphs 1 to 6 for the periods in question . The competent authority of the Member State concerned shall notify the Commission in advance of any such authorization. 8 . To the extent permitted by the Protocol, a producer may be authorized by the Commission, in agreement with the competent authority of the Member State in which its relevant production is situated, to exceed the calculated levels of its production allowed under paragraphs 1 to 7 for the purpose of industrial rationalization between Member States, provided that the combined calculated levels of production of the Member States concerned do No L 67/6 Official Journal of the European Communities 14. 3 . 91 fully halogenated chlorofluorocarbons that could be placed on the market or used for its own account by each producer after 30 June 1997 and until 31 December 1999 at the latest for the purposes of essential uses .  the calculated level of chlorofluorocarbons which it places on the market or uses for its own account in the period 1 January to 30 June 1997 does not exceed 7,5 % of the calculated level of chlorofluorocarbons which it placed on the market or used for its own account in 1986,  it does not place on the market or use for its own account chlorofluorocarbons after 30 June 1997 . 3 . Subject to the provisions of paragraph 6, each producer shall ensure that :  the calculated level of halons which it places on the market or uses for its own account in the period 1 January to 31 December 1992, and in each 12-month period thereafter, does not exceed the calculated level of halons which it placed on the market or used for its own account in 1986,  the calculated level of halons which it places on the market or uses for its own account in the period 1 January to 31 December 1995, and in each 12-month period thereafter, does not exceed 50 % of the calcu ­ lated level of halons which it placed on the market or used for its own account in 1986,  it does not place on the market or use for its own account halons after 31 December 1999 . In the light of the decision of the Parties, the Commis ­ sion, in accordance with the procedure set out in Article 1 2, shall determine any quantities of halons that could be placed on the market or used by each producer for his own account from 1 January 2000 for the purposes of essential uses. The Commission, in accordance with the procedure set out in Article 12, shall determine any quantities of chlo ­ rofluorocarbons that could be placed on the market or used for its own account by each producer after 30 June 1997 and until 31 December 1999 at the latest for the purpose of essential uses . 2. Subject to the provisions of paragraph 6, each producer shall ensure that :  the calculated level of other fully halogenated chloro ­ fluorocarbons which it places on the market or uses for its own account in the period 1 January to 31 December 1992, and in each 12-month period thereafter, does not exceed 50 % of the calculated level of other fully halogenated chlorofluorocarbons which it placed on the market or used for its own account in 1989 ,  the calculated level of other fully halogenated chloro ­ fluorocarbons which it places on the market or uses for its own account in the period 1 January to 31 December 1995 does not exceed 32,5 % of the calcu ­ lated level of other fully halogenated chlorofluorocar ­ bons which it placed on the market or used for its own account in 1989,  the calculated level of other fully halogenated chloro ­ fluorocarbons which it places on the market or uses for its own account in the period 1 January to 31 December 1996 does not exceed 15 % of the calcu ­ lated level of other fully halogenated chlorofluorocar ­ bons which it placed on the market or used for its own account in 1989 ,  the calculated level of other fully halogenated chloro ­ fluorocarbons which it places on the market or uses for its own account in the period 1 January to 30 June 1997 does not exceed 7,5 % of the calculated level of other fully halogenated chlorofluorocarbons which it placed on , the market or used for its own account in 1989 ,  it does not place on the market or use for its own account other fully halogenated chlorofluorocarbons after 30 June 1997. The Commission, in accordance with the procedure set out in Article 12, shall determine any quantities of other 4. Subject to the provisions of paragraph 6, each producer shall ensure that :  the calculated level of carbon tetrachloride which it places on the market or uses for its own account in the period 1 January to 31 December 1992, and in each 12-month period thereafter, does not exceed 50 % of the calculated level of carbon tetrachloride which it placed on the market or used for its own account in 1989,  the calculated level of carbon tetrachloride which it places on the market or uses for its own account in the period 1 January to 31 December 1995 , and in each 12-month period thereafter, does not exceed 15 % of the calculated level of carbon tetrachloride which it placed on the market or used for its own account in 1989,  it does not place on the market or use for its own account carbon tetrachloride after 31 December 1997. 14. 3 . 91 Official Journal of the European Communities No L 67/7 sion . A transfer of the right to place on the market or use does not imply an additional right to produce. PART III MANAGEMENT, DATA REPORTING AND FINAL PROVISIONS The Commission, in accordance with the procedure set out in Article 12, shall determine any quantities of carbon tetrachloride that could be placed on the market or used by each producer for his own account from 1 January 1998 and until 31 December 1999 at the latest for the pruposes of essential uses. 5 . Subject to the provisions of paragraph 6, each producer shall ensure that :  the calculated level of 1,1,1-trichloroethane which it places on the market or uses for its own account in the period 1 January to 31 December 1992, and in each 12-month period thereafter, does not exceed the calculated level of 1,1,1-trichloroethane which it placed on the market or used for its own account in 1989 ;  the calculated level of 1,1,1-trichloroethane which it places on the market or uses for its own account in the period 1 January to 31 December 1995, and in each 12-month period thereafter, does not exceed 70 % of the level of 1,1,1-trichloroethane which it placed on the market or used for its own account in 1989,  the calculated level of 1,1,1-trichloroethane which it places on the market or uses for its own account in the period 1 January to 31 December 2000, and in each 12-month period thereafter, does not exceed 30 % of the calculated level of 1,1,1-trichloroethane which it palced on the market or used for its own account in 1989 ,  it does not place on the market or use for its own account 1,1,1-trichloroethane after 31 December 2004. 6 . The quantities referred to in paragraphs 1 to 5 apply to the amounts which the producer places on the market or uses for its own account within the Community from its own production . 7. The quantities resulting from the application of paragraphs 1 to 5 may be increased by the Commission, if the release into free circulation in the Community of imported substances in any 12-month period to which paragraphs 1 to 5 apply shall be less than the respective quantitative limits fixed in Annex II . The Commission shall act in accordance with the pro ­ cedure set out in Article 12. Article 12 Management 1 . The Commission shall be assisted by a committee composed of the representatives of the Member States and chaired by the representative of the Commission . 2 . The representative of the Commission shall submit to the committee a draft of the measures to be taken . The committee shall deliver its opinion on the draft within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be deli ­ vered by the majority laid down in Article 148 (2) of the Treaty in the case of decisions which the Council is required to adopt on a proposal from the Commission . The votes of the representatives of the Member States within the committee shall be weighted in the manner set out in that Article . The chairman shall not vote . 3 . The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith . In that event, the Commission may defer appli ­ cation of the measures which it has decided for a period of not more than one month from the date of such communication . 4. The Council , acting by a qualified majority, may take a different decision within the limit referred to in the third paragraph. Article 13 Data reporting 1 . Each producer, importer and/or exporter of controlled or transitional substances shall communicate to the Commission, with a copy to the competent authority of the Member State concerned, not later than 31 March of any year, beginning in 1992, its :  production ,  quantities recycled,  quantities destroyed, in accordance with technologies approved by the Parties to the Protocol,  stocks, 8 . Any producer having the right to . place on the market or use for its own account the substances referred to in this Article may transfer its right in respect of all or any quantities fixed in accordance with this Article to any other producer within the Community. The producer acquiring the right shall immediately notify the Commis ­ No L 67/8 Official Journal of the European Communities 14. 3 . 91 2 . When sending a request for information to an undertaking the Commission shall at the same time forward a copy of the request to the competent authority of the Member State in whose territory the seat of the undertaking is situated, together with a statement of why this information is required . 3 . the competent authorities of the Member States shall undertake the investigations which the Commission considers to be necessary under this Regulation . 4 . If agreed by the Commission and the competent authority of the Member State in whose territory the investigation is to be made , the officials of the Commis ­ sion shall assist the officials of such authority in carrying out their duties. 5 . The Commission shall take the appropriate measures to protect the confidentiality of information obtained purusant to this Article .  release into free circulation in the Community of imported substances, separately from Parties and non-Parties,  exports of produced quantities from the Community, separately to Parties and non-Parties,  exports of recycled quantities from the Community, separately to Parties and non-Parties,  produced quantities placed on the market or used for the producer's own account inside the Community,  recycled quantities placed on the market or used for the undertaking's own account inside the Community,  amounts produced for use as raw materials of each of the controlled and transitional substances in respect of the previous period 1 January to 31 December, except for chlorofluorocarbons for which the first data reporting shall cover the period 1 July to 31 December 1991 to be followed by regular annual reporting periods starting on 1 January 1992 . Notwithstanding this obligation , the communication referred to in this paragraph for chlorofluorocarbons and other fully halogenated chlorofluorocarbons for the period 1 January to 30 June 1997 shall be done not later than 30 September 1997. 2 . Each producer, importer and/or exporter of other fully halogenated chlorofluorocarbons, carbon tetrachlo ­ ride, 1,1,1-trichloroethane and/or transitional substances in 1989 shall communicate to the Commission with a copy to the competent authority of the Member State concerned, the data referred to in paragraph 1 in respect of that year not later than 30 June 1991 . 3 . The Commission shall take the appropriate measures to protect the confidentiality of the data submitted . Article 14 Inspection 1 . In carrying out the tasks assigned to it by this Regu ­ lation, the Commission may obtain all necessary informa ­ tion from the governments and competent authorities of the Member States and from undertakings. Article 15 Infringements Member States shall take appropriate legal or administra ­ tive action in case of infringement of the provisions of this Regulation. Article 16 Entry into force and transitional provisions This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. On 1 July 1991 Regulation (EEC) No 3322/88 shall be repealed. However, the data reporting referred to in Article 1 1 of Regulation (EEC) No 3322/88 for the period 1 January to 30 June 1991 has to be done not later than 31 August 1991 for chlorofluoro ­ carbons only. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1991 . For the Council The President J.F. POOS 14. 3 . 91 Official Journal of the European Communities No L 67/9 ANNEX I Substances, covered by the Regulation Group Substance Ozone ­ depleting potential (') Group I CFCLJ CF2C12 C2F3CI3 C2F4CI2 C2F5CI (CFC-1 1 ) (CFC-12) (CFC-1 13) (CFC-1 14) (CFC-1 15) 1,0 1,0 0,8 1,0 0,6 Group II CF3C1 (CFC-1 3) 1,0 C2FC 1J C2F2CI4 C3FCI7 C3F2C16 C3F3CI5 C3F4CI4 C3F5CI3 C3F6CI2 C3F7CI . (CFC -1 11 ) (CFC-1 12) (CFC-211 ) (CFC-212) (CFC-213) (CFC-214) (CFC-215) (CFC-216) (CFC-217) 1,0 1,0 1,0 1,0 1,0 1,0 1,0 1,0 1,0 Group III CF2BrCl CF3Br C2F4Br2 (halon-121 1 ) (halon-1301 ) (halon-2402) 3,0 10,0 6,0 Group IV CC14 (carbon tetrachloride) 1,1 Group V C2H3CI3 0 (1 ,1 ,1 -trichloroethane) 0,1 Group VI CHFC12 CHF2CI CH2FCI C2HFCI4 C2HF2C13 C2HF3CI2 C2HF4CI C2H2FCI3 C2H2F2CI2 C2H2F3CI C2H3FCI2 C2H3F2CI C2H4FCI C3HFCI6 C3HF2CI5 C3HF3CI4 C3HF4CI3 C3HFsC12 C3HF6CI C3H2FCI5 C3H2F2CI4 C3H2F3CI3 C3H2F4CI2 C3H2FJC1 C3H3FCI4 C3H3F2CI3 C3H3F3CI2 C3H3F4CI C3H4FCI3 C3H4F2CI2 C3H4F3CI C3HSFC12 C3H5F2C1 C3H6FCI (HCFC-21 ) (HCFC-22) (HCFC-31 ) (HCFC-121 ) (HCFC-122) (HCFC-123) (HCFC-124) (HCFC-131 ) (HCFC-132) (HCFC-133) (HCFC-141 ) (HCFC-142) (HCFC-151 ) (HCFC-221 ) (HCFC-222) (HCFC-223) (HCFC-224) (HCFC-225) (HCFC-226) (HCFC-231 ) (HCFC-232) (HCFC-233) (HCFC-234) (HCFC-235) (HCFC-241 ) (HCFC-242) (HCFC-243) (HCFC-244) (HCFC-251 ) (HCFC-252) (HCFC-253) (HCFC-261 ) (HCFC-262) (HCFC-271) (') These ozone-depleting potentials are estimates based on existing knowledge and will be reviewed and revised periodically in the light of decisions taken by the Parties to the Protocol. (2) This formula does hot refer to 1,1,2-trichloroethane. No L 67/ 10 Official Journal of the European Communities 14.' 3 . 91 ANNEX II Quantitative limits on imports from third countries (calculated levels expressed in tonnes) Substance Group I Group II (% of 1989 imports) (') Group III Group IV (% of 1989 1 imports) (') Group V (% of 1989 imports) (') For 12 month periods from 1 January to 31 December : 1991 2 322 (2) 1992 |1 50 % 700 50 % 100 % 1993 1 161 50 % 700 50 % 100 % 1994 1 161 50 % 700 50 % 100% 1995 755 32,5 % 350  '15%. 70 % 1996 348 15 % 350 15 % 70 % 1997 1 74 (3) 7,5 % (3) 350 15 % 70 % 1998 l 350 0 % 70 % 1999 l 350 l 70 % 2000 I l 0 l 30 % 2001 l l l 30 % 2002 I l l 30 % 2003 l l 30 % 2004 l I 30 % 2005 0% (') These percentages will be replaced by absolute figures as soon as these figures are available. They will be published by the Commission in the Official Journal . ( 2) For the period 1 July 1991 to 31 December 1992. (  ') For the period 1 January to 30 June 1997. Thereafter there will not be any imports ' of the substances concerned .